DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent No. CN 102213838 Lin. (also including “Machine Translation” documents)
2. 	Referring to claim 1, Lin teaches a light emitting diode (LED) display panel, comprising: a substrate, (Figures 1-5 #B); and an array light emitting devices, (Figures 1-5 #11 & 21), mounted on the substrate, wherein the array of light emitting devices comprises a plurality of first light emitting devices, (Figures 1-5 #11), and a plurality of second light emitting devices, (Figures 1-5 #21), wherein each first light emitting device comprises an LED chip/package, (Figures 1-5 #11 and “Machine Translation” Page 2 Lines 38-41 & 55-58), electrically connected to the substrate, (Figures 1-5 #B), and a piece of first circular polarizer, (Figures 1-5 #12 and “Machine Translation” Page 3 Lines 15-30), attached to the LED chip/package, wherein each second light emitting device comprises an LED chip/package, (Figures 1-5 #21 and “Machine Translation” Page 2 Lines 38-41 & 55-58), electrically connected to the substrate, (Figures 1-5 #B), and a piece of second circular polarizer, (Figures 1-5 #22 and “Machine Translation” Page 3 Lines 15-30), attached to a surface of the LED chip/package, and wherein the first circular polarizer, (Figures 1-5 #12 and “Machine Translation” Page 3 Lines 15-30), the second circular polarizer, (Figures 1-5 #22 and “Machine Translation” Page 3 Lines 15-30), are of opposite circular polarizations.
3. 	Referring to claim 2, Lin teaches a LED display panel of claim 1, wherein the array of light emitting devices comprises rows of the first light emitting devices, (Figures 1-5 #11), interlaced with rows of the second light emitting devices, (Figures 1-5 #21).
4. 	Referring to claim 3, Lin teaches a LED display panel of claim 1, wherein the array of light emitting devices comprises the plurality of first light emitting devices, (Figures 1-5 #11), interlaced with the plurality of the second light emitting devices, (Figures 1-5 #21), in a checkerboard pattern.
5. 	Referring to claim 8, Lin teaches a LED display panel of claim 1, wherein the substrate is a printed circuit board (PCB), (Figures 1-5 #B), and the light emitting devices, (Figures 1-5 #11 & 21), are coupled to conductive elements on the PCB, (Figures 1-5 “Machine Translation” Page 2 Lines 38-41 & 55-58 and Page 3 Lines 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. CN 102213838 Lin. (also including “Machine Translation” documents) in view of U.S. Patent Application Publication No. 2017/0263178 Bae et al.
6. 	Referring to claims 4 and 9, Lin teaches a LED display panel of claim 1, further comprising a layer of black matrix, (Figures 1-5 #BM), disposed between adjacent light emitting devices, but is silent to what the black matrix is made out of such as a black resin comprising a black pigment and an epoxy resin or a silicon resin.  Bae et al. teaches a similar device with a black matrix made out of a black pigment and epoxy resin, (Paragraph 0066).  The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Bae et al. with Lin because it is well known and very common in the art to use a black pigment and epoxy resin to form a black matrix, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
7.	Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the LED display panel of claim 4, wherein a top surface of the black resin layer is level with or lower than a top surface of the LED chip/package in the first or the second light emitting device; and/or  the LED display panel of claim 4, wherein a top surface of the black resin layer is level with or lower than a top surface of the first circular polarizer in the first light emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        7/27/22